FILED
                            NOT FOR PUBLICATION                              JUN 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL J. MARKS,                                No. 10-55514

              Petitioner - Appellant,            D.C. No. 2:07-cv-05143-SJO-
                                                 AGR
  v.

MARTIN BITER, Acting Warden,                     MEMORANDUM *
Warden and MATTHEW CATE,
Secretary, California Department of
Corrections and Rehabilitation,

              Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted June 3, 2013 **
                                Pasadena, California

Before: THOMAS, SILVERMAN, and FISHER, Circuit Judges.

       Petitioner Michael J. Marks appeals from the district court’s denial of his 28

U.S.C. § 2254 petition for a writ of habeas corpus. A jury in California Superior

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Court found Marks guilty of two counts of willful, deliberate, and premeditated

attempted murder with malice aforethought (California Penal Code §§ 187(a), 664)

and one count of kidnapping (California Penal Code § 208(b)). The jury also

found true the special allegation that Marks personally inflicted great bodily injury

on one of the victims (California Penal Code § 12022.7(d)).

      Marks argued on direct appeal and again in his federal habeas petition that

the state trial court prejudicially erred when it failed to sua sponte instruct the jury

regarding the defense of unconsciousness (CALJIC 4.30). The district court

denied Marks’s petition, agreeing with the California Court of Appeal that the

omission of the instructions did not prejudice Marks. We have jurisdiction under

28 U.S.C. § 2253 and now affirm.

      To obtain habeas relief premised on the omission of a jury instruction,

Marks must show “that the alleged instructional error had substantial and injurious

effect or influence in determining the jury’s verdict.” Byrd v. Lewis, 566 F.3d 855,

860 (9th Cir. 2009) (quoting Clark v. Brown, 450 F.3d 898, 905 (9th Cir. 2006));

see Brecht v. Abrahamson, 507 U.S. 619, 623 (1993). Marks cannot make this

showing because the jury necessarily rejected the possibility that Marks was “not

conscious of acting” when it found that his attempted murder was willful,

deliberate, and premeditated. In doing so, the jury necessarily found that Marks

had a “deliberate intent to kill, which was the result of deliberation and
premeditation,” and that this deliberate intent was “formed upon pre-existing

reflection and not under a sudden heat of passion or other condition precluding the

idea of deliberation.” CALJIC 8.67; Cal. Penal Code § 664. These findings are

mutually exclusive of unconsciousness.

      AFFIRMED.